Title: 6th.
From: Adams, John Quincy
To: 


       Heard Mr. Carey preach two sermons this day; but the weather was very cold. In the afternoon the Parson was extremely vehement; in an occasional discourse upon the renewal of the year, he complained exceedingly that the language of the people was “the time is not come.” And with all his powers of eloquence, and of reasoning, he exerted to prove that the time is come. He was rather too violent: his zeal was so animated that he almost had the appearance of being vexed and chagrined. But he said he was not aiming at popularity.
       Passed the evening with Dr. Kilham, at Mr. Carter’s, where we had a whole magazine of antiquity. Miss Sally Jenkins was there; I was pleased with her manners: she is of the middling female size, and has a fine form, the features of her face, are regular, and were not the nose, too much inclined to the aquiline, would be very handsome. Twenty two, I should think her age; but perhaps she is two or three years younger. She conversed not much, and indeed, in the State of female education here there are very few young Ladies, who talk, and yet preserve our admiration. For my own part, the most difficult task that could be assigned me, would be, to carry on a conversation with one of our fine Ladies. The topics upon which they are able to be fluent, are so totally different, from any of those with which I have ever been conversant, that I feel the same embarassment, that I should with one, whose Language I should be wholly unacquainted with. This is not meant however to apply to Miss Jenkins, who is I hope of a different cast: perhaps I shall discover upon a better acquaintance, attractions in her, besides those of person, and they will appear the more amiable, as they are the more rare.
      